          Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       George John Sisemore,                         No. CV-18-03211-PHX-SMB
10                    Plaintiff,                       ORDER
11       v.
12       Commissioner      of      Social   Security
         Administration,
13
                      Defendant.
14
15            At issue is the denial of Plaintiff George Sisemore’s application for a period of
16   disability and disability insurance benefits under Title II of the Social Security Act (“the

17   Act”). Plaintiff filed a Complaint with this Court seeking judicial review of that denial.
18   (Doc. 1.) After reviewing the Plaintiff’s Brief (Doc. 18, Pl. Br.), Defendant’s Response

19   (Doc. 21, Def. Br.), Plaintiff’s Reply (Doc. 22, Reply), and the administrative record (Doc.

20   14, R.), the Court reverses the decision and remands for further proceedings.
21   I.       BACKGROUND1
22            Plaintiff was born in 1969, has a high school education, and has worked as a

23   janitorial worker, building maintenance worker, and a school bus driver. (R. at 24.) On

24   September 2, 2014, Plaintiff filed his Title II application for a period of disability and

25   disability insurance benefits (“DIB”) for the period from August 20, 2011, the alleged

26   beginning date of disability, and December 31, 2016, the last date Plaintiff was insured.
27   (R. at 15, 27.) Plaintiff’s application was denied initially on December 31, 2014, and again
28   1
       In lieu of providing a detailed summary of the entire medical record here, the Court will
     reference and incorporate certain evidence as appropriate in its analysis.
         Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 2 of 9



 1   upon reconsideration on August 17, 2015. (R. at 15.) On May 24, 2017, Plaintiff appeared
 2   at a hearing before an administrative law judge (“ALJ”). (Id.) The ALJ considered whether
 3   Plaintiff has been disabled since August 20, 2011, the alleged beginning date of disability.
 4   (Id.) The ALJ issued a written decision finding Plaintiff not disabled. (R. at 15-27.) On
 5   August 9, 2018, the Appeals Council denied review, making the decision final and ripe for
 6   this Court’s review.2 (R. at 1-3.)
 7           The ALJ found Plaintiff had “severe”3 impairments of knee arthritis, cervical
 8   degenerative disc disease and stenosis, type 2 diabetes mellitus, hypertension, and morbid
 9   obesity. (R. at 19.) The ALJ additionally noted that Plaintiff was treated for acute renal
10   failure during a hospitalization, but that the impairment did meet the minimum 12-month
11   minimum duration requirement4 to be considered in the disability determination. (Id.)
12           The ALJ evaluated the medical evidence testimony and ultimately concluded that
13   Plaintiff had not been disabled from August 20, 2011, the alleged onset date, through
14   December 31, 2016, the date last insured.5 (R. at 27.) The ALJ calculated Plaintiff’s
15   residual functional capacity6 (“RFC”) and found that he can perform “light work”7 with
16   certain limitations. (R. at 20.) Specifically, Plaintiff could stand and walk for four hours
17   total in an eight-hour workday and sit for about six hours in an eight-hour workday. (Id.)
18   He could frequently handle and finger with the left dominant upper extremity. (Id.) He
19   could occasionally climb ramps and stairs, balance, stoop, crouch, and kneel; push or pull
20   with the left dominant upper extremity; reach overhead with the bilateral upper extremities;
21   2
         This Court may review the Commissioner’s disability determinations under
     42 U.S.C. § 405(g): “The court shall have power to enter . . . a judgment affirming,
22   modifying, or reversing the decision of the Commissioner of Social Security, with or
     without remanding the cause for a rehearing.”
23   3
       An “impairment or combination of impairments” is “severe” if it “significantly limits
     [the] physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c).
24   4
       See 20 C.F.R. § 404.1509.
     5
       Under the Social Security DIB program, the claimant must have full insurance coverage
25   at the time of disability to qualify for benefits. 42 U.S.C. §§ 423(a), (c); 20 C.F.R. §§
     404.101(a), 404.131(a).
26   6
        “[R]esidual functional capacity is the most [a claimant] can still do despite [her]
     limitations.” 20 C.F.R. § 404.1545(a)(1).
27   7
       “Light work involves lifting no more than 20 pounds at a time with frequent lifting or
     carrying of objects weighing up to 10 pounds . . . it requires a good deal of walking or
28   standing, or . . . involves sitting most of the time with some pushing and pulling of arm or
     leg controls.” 20 C.F.R. § 404.1567(b).

                                                -2-
       Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 3 of 9



 1   and have exposure to dangerous machinery with moving mechanical parts and unprotected
 2   heights. (Id.) He could never climb ladders, ropes, or scaffolds, and could never crawl. (Id.)
 3   The ALJ considered the testimony of the vocational expert and found that Plaintiff was not
 4   capable of performing past relevant work. (R. at 24.) However, based on his age, education,
 5   work experience, and RFC, Plaintiff was capable of making a successful adjustment to
 6   other work that existed in significant numbers in the national economy. (R. at 24-26.)
 7   II.    LEGAL STANDARDS
 8          To determine whether a claimant is disabled under the Act, the ALJ follows a five-
 9   step analysis. 20 C.F.R. § 404.1520(a); see also Popa v. Berryhill, 872 F.3d 901, 905-06
10   (9th Cir. 2017). The burden of proof is on the claimant for the first four steps; it then shifts
11   to the Commissioner for the fifth step. Molina v. Astrue, 674 F.3d 1104, 1110
12   (9th Cir. 2012). At step one, the ALJ determines whether the claimant is presently engaged
13   in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not
14   disabled, and the inquiry ends. At step two, the ALJ determines whether the claimant has
15   a “severe” medically determinable physical or mental impairment. Id. § 404.1520(a)(4)(ii).
16   If not, the claimant is not disabled, and the inquiry ends. Id. At step three, the ALJ considers
17   whether the claimant’s impairment or combination of impairments meets or medically
18   equals an impairment listed in Appendix 1 to Subpart P of 20 C.F.R. Part 404. Id.
19   § 404.1520(a)(4)(iii). If so, the claimant is disabled and the inquiry ends; if not, the ALJ
20   proceeds to step four. Id. At step four, the ALJ assesses the claimant’s RFC and determines
21   whether the claimant can perform past relevant work. Id. § 404.1520(a)(4)(iv). If so, the
22   claimant is not disabled, and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
23   final step and determines whether the Commissioner has shown that claimant can perform
24   any other work in the national economy based on the claimant’s age, education, work
25   experience, and RFC. Id. § 404.1520(a)(4)(v). The Commissioner may satisfy this burden
26   through the testimony of a vocational expert (“VE”) or by reference to the Medical-
27   Vocational Guidelines set forth in Appendix 2 to Subpart P of 20 C.F.R. Part 404. If so,
28   the claimant is not disabled; if not, the claimant is disabled. Id.


                                                  -3-
       Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 4 of 9



 1          In determining whether to reverse an ALJ’s decision, the district court reviews only
 2   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
 3   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability
 4   determination only if it is not supported by substantial evidence or if it is based on legal
 5   error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than
 6   a scintilla, but less than a preponderance—it is relevant evidence that a reasonable person
 7   might accept as adequate to support a conclusion considering the record as a whole. Id.
 8          To determine whether substantial evidence supports a decision, the Court must
 9   “consider the entire record as a whole and may not affirm simply by isolating a ‘specific
10   quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882
11   (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)). “The ALJ
12   is responsible for determining credibility, resolving conflicts in medical testimony, and for
13   resolving ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). Thus,
14   “[w]here the evidence is susceptible to more than one rational interpretation, one of which
15   supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v.
16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
17   III.   ANALYSIS
18          Plaintiff argues that the ALJ erred in evaluating his claim by: (1) misevaluating the
19   medical opinions in the record and (2) improperly rejecting Plaintiff’s symptom testimony.
20   (Pl. Br. at 11, 19.) The Court now addresses each argument in turn.
21          A.     The ALJ Did Not Err in Weighing the Medical Opinions.
22          The ALJ is required to evaluate and weigh every medical opinion in the record.
23   20 C.F.R. § 404.1527(c). The relationship between the medical opinion source and the
24   claimant provides a starting point in deciding how to weigh that source’s opinion about the
25   claimant. Generally, the views of doctors who have treated the claimant get top priority.
26   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Opinions of doctors who have
27   examined but not treated the claimant are next in rank. Id. Those doctors who have neither
28   treated nor examined the claimant generally get the least consideration. Id. “If a treating


                                                 -4-
      Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 5 of 9



 1   or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may
 2   only reject it by providing specific and legitimate reasons that are supported by substantial
 3   evidence.” Garrison, 759 F.3d at 1012 (citation omitted). An ALJ may do this by “setting
 4   out a detailed and thorough summary of the facts and conflicting clinical evidence, stating
 5   [her] interpretation thereof, and making findings.” Id.
 6          Plaintiff argues that the ALJ committed materially harmful error by rejecting the
 7   opinion of Plaintiff’s treating physician, Patrick Sciara, M.D., while assigning “substantial
 8   weight” to the opinions of state agency reviewers, who neither examined Plaintiff nor
 9   reviewed the entire medical record. (Pl. Br. at 11.) Plaintiff argues that the ALJ
10   inappropriately substituted her own independent analysis of the medical evidence in
11   discounting the findings of Dr. Sciara. (Pl. Br. at 12.)
12          The Commissioner responds that the ALJ provided seven specific and legitimate
13   reasons for giving little weight to Dr. Sciara’s opinion, namely: (1) it was unsupported by
14   the objective medical evidence; (2) it was not consistent with Plaintiff’s reported
15   improvement with treatment; (3) it contained inconsistences in reference to Plaintiff’s
16   experienced side effects to medication; (4) it was unsupported by any clinical or diagnostic
17   studies, such as MRIs or x-rays; (5) Dr. Sciara is a general practitioner, rather than a
18   specialist; (6) it appeared to merely recite Plaintiff’s own subjective complaints; and (7) it
19   was conclusory and not supported by any explanation as to the severity of the opined
20   limitations. (Def. Br. at 5-8.) The Commissioner further argues that it was appropriate for
21   the ALJ to assign substantial weight to the state agency reviewing physicians, Martha A.
22   Goodrich, M.D., and Ernest Griffith, M.D., because the opinions constitute substantial
23   evidence and are well-supported by the medical record. (Def. Br. at 8.)
24          The Court finds that the ALJ properly provided specific and legitimate reasons,
25   supported by substantial evidence, for rejecting Dr. Sciara’s opinion. The ALJ is
26   responsible for resolving ambiguities in the medical record. Tommasetti v. Astrue, 533 F.3d
27   1035, 1041-42 (9th Cir. 2008). It was thus appropriate for the ALJ to consider the
28   inconsistencies between Dr. Sciara’s findings of extreme limitations (R. at 425, 726) and


                                                  -5-
       Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 6 of 9



 1   other treating providers’ findings of normal motor strength and tone, normal gait, grossly
 2   intact sensation, and normal movement in all extremities (see, e.g., R. at 380, 385, 390,
 3   395, 398, 431, 467, 473, 478, 555, 544, 624, 778, 900, 935). Similarly, it was appropriate
 4   for the ALJ to consider the discrepancies between Dr. Sciara’s opinion and other treating
 5   providers’ findings of improvement with treatment (see, e.g., 431, 467, 481, 602, 627, 642,
 6   663, 692, 705, 939). It was also proper for the ALJ to consider irregularities in the medical
 7   record (R. at 667) and Dr. Sciara’s treatment notes (R. at 939) regarding Plaintiff’s reports
 8   of side effects from medication, as well as a lack of supporting examinations, diagnostic or
 9   clinical imaging, or explanation for Dr. Sciara’s opined extreme limitations. See Bayliss v.
10   Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005); Thomas v. Barnhart, 278 F.3d 948, 957
11   (9th Cir. 2002) (a treating physician opinion may be discounted or rejected if “brief,
12   conclusory, and inadequately supported by clinical findings”). Finally, while it may be
13   error for an ALJ to dismiss opinions of general practitioners based only on non-specialist
14   status, Sprague v. Bowen, 812 F.2d 1226, 1231 (9th Cir. 1987), it was proper for the ALJ
15   to consider Dr. Sciara’s role as a general practitioner rather than a specialist as a factor in
16   weighing Dr. Sciara’s opinion of Plaintiff’s limitations. See 20 C.F.R. 404.1527(c)(5).
17          The degree to which Dr. Sciara’s opinion rested on Plaintiff’s subjective complaints
18   does not need to be discussed, because the ALJ provided multiple other reasons—all
19   specific, legitimate, and well-supported—for discounting Dr. Sciara’s opinion. The ALJ
20   likewise appropriately weighed the opinions of agency reviewing physicians, Drs.
21   Goodrich and Griffith (R. at 23, 71-73, 87-89), based on the ALJ’s finding of support with
22   the medical record as a whole. See Thomas, 278 F.3d at 957. There is no reversible error
23   based on the ALJ’s weighing of the medical evidence.
24          B.     The ALJ Erred in Rejecting Plaintiff’s Symptom Testimony.
25          Plaintiff argues that the ALJ committed material error by rejecting Plaintiff’s
26   symptom testimony in the absence of specific, clear, and convincing reasons supported by
27   substantial evidence in the record as a whole. (Pl. Br. 19.) Plaintiff alleges that this error is
28   not harmless because the VE testified that the limitations alleged by Plaintiff’s symptom


                                                   -6-
      Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 7 of 9



 1   testimony would make it impossible to perform any sustained work. (Pl. Br. at 19, 23.)
 2   Defendant argues that the ALJ provided legally sufficient reasons for finding that
 3   Plaintiff’s pain testimony was inconsistent with objective medical evidence and other
 4   evidence in the record. (Def. Br. 10.)
 5          Plaintiff testified that he is disabled due to a combination of physical impairments
 6   and severe daily pain that makes it difficult to function, including severe pain in his neck,
 7   left shoulder blade, left shoulder, left arm, and both knees. (R. at 21.) He explained that he
 8   experiences numbness in his left dominant arm and less strength compared with his right
 9   arm. He testified that he can sit for around twenty to thirty minutes, can stand and/or walk
10   for about fifteen minutes, can walk for about 100 to 200 yards, and lies down four to five
11   times per day for thirty to forty-five minutes at a time. He alleged to not sleep well and to
12   have a pain level of about four to five (out of ten) when resting and nine to ten when active.
13   He testified that he has difficult buttoning buttons and picking up items. He reported that
14   he is limited in his ability to help around his home, but that he is able to grocery shop using
15   an electric cart. He testified that he can drive around forty to fifty miles before needing to
16   move to the passenger seat to recline.
17          An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
18   pain and symptoms. 20 C.F.R. § 404.1529(c); Garrison, 759 F.3d at 1014. First, the ALJ
19   evaluates whether the claimant has presented objective medical evidence of an impairment
20   “which could reasonably be expected to produce the pain or other symptoms alleged.”
21   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v. Sullivan,
22   947 F.2d 341, 344 (9th Cir. 1991)). Second, the ALJ must then evaluate the statements in
23   context of the (1) objective medical evidence and (2) other evidence in the record.
24   See 20 C.F.R. §§ 404.1529(c)(2)-(3). The ALJ may then “reject the claimant’s testimony
25   about the severity of [the claimant’s] symptoms only by offering specific, clear and
26   convincing reasons for doing so,” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996),
27   and not “merely because they are unsupported by objective medical evidence,” Reddick v.
28   Chater, 157 F.3d 715, 722 (9th Cir. 1998). This requirement is meant to prevent an ALJ


                                                  -7-
      Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 8 of 9



 1   from “arbitrarily discredit[ing]” the claimant’s subjective testimony. See Thomas, 278 F.3d
 2   at 958.
 3             Here, the ALJ found the first step threshold met, stating that “the undersigned finds
 4   that the claimant’s medically determinable impairments could reasonably be expected to
 5   cause the alleged symptoms.” (R. at 21.) In evaluating the second step, however, the ALJ
 6   found that “the claimant’s statements concerning the intensity, persistence and limiting
 7   effects of these symptoms are not entirely consistent with the medical evidence and other
 8   evidence in the record.” (Id.)
 9             The ALJ focused on the objective findings in the medical record that the ALJ
10   concluded do not support Plaintiff’s pain testimony. (R. at 21-22.) Plaintiff is correct that
11   this was in error. See Garrison, 759 F.3d at 1014-15 (plaintiff need not produce “objective
12   medical evidence of the pain . . . itself, or the severity thereof”). Specifically, the ALJ
13   pointed to Plaintiff’s treating providers consistently noting “normal motor strength and
14   tone, normal movement in all extremities, normal gait and station, and grossly intact
15   sensation.” (R. at 22.) The ALJ concluded that based on these observations, Plaintiff’s
16   impairments were not as limiting as alleged—despite positive findings including
17   tenderness to palpation of the cervical spine, decreased range of motion of the cervical
18   spine, moderate osteoarthritic degeneration of the right knee, pain with range of motion of
19   the knee, crepitus and tenderness of the knee. (Id.)
20             The ALJ failed to discuss which aspects of Plaintiff’s testimony were found not
21   credible and instead outlined the medical record without relating it to Plaintiff’s symptom
22   testimony. This was error. See Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014);
23   Brown-Hunter v. Colvin, 806 F.3d 487, 489 (9th Cir. 2015). The ALJ also indicated that
24   the providers’ failure to order or recommend an electromyogram or nerve conductive study
25   in response to Plaintiff’s reports of numbness in his left upper extremity evidenced an RFC
26   to perform light work with some limitations. (R. at 22.) This was error. Trevizo v. Berryhill,
27   871 F.3d 664, 682 n.10 (9th Cir. 2017) (citing Robbins, 466 F.3d at 883) (“[T]he absence
28   of medical records regarding alleged symptoms is not itself enough to discredit a claimant’s


                                                   -8-
      Case 2:18-cv-03211-SMB Document 23 Filed 01/15/21 Page 9 of 9



 1   testimony.”).
 2          The Court finds the ALJ did not provide “specific, clear and convincing” reasons
 3   supported by substantial evidence for rejecting Plaintiff’s symptom testimony. Molina, 674
 4   F.3d at 1112. The errors in the ALJ’s findings were not harmless. See, e.g., Garrison, 759
 5   F.3d at 1014. However, the Court disagrees with Plaintiff that remand for award of benefits
 6   based on the credit-as-true rule is the appropriate remedy. (Pl. Br. 24.) The credit-as-true
 7   rule only applies in cases where three elements are present. Treichler v. Comm’r of Soc.
 8   Sec. Admin., 775 F.3d 1090, 1099–1102 (9th Cir. 2014). First, the ALJ must have failed to
 9   provide legally sufficient reasons for rejecting medical evidence. Id. at 1100. Second, the
10   record must be fully developed, there must be no outstanding issues that must be resolved
11   before a determination of disability can be made, and the Court must find that further
12   administrative proceedings would not be useful. Id. at 1101. Further proceedings are
13   considered useful when there are conflicts and ambiguities that must be resolved. Id. Third,
14   if the above elements are met, the Court may “find[] the relevant testimony credible as a
15   matter of law . . . and then determine whether the record, taken as a whole, leaves ‘not the
16   slightest uncertainty as to the outcome of [the] proceeding.’” Id. (citations omitted). There
17   are still conflicts and ambiguities that must be resolved, including the question of whether
18   Plaintiff’s pain and symptoms could be controlled by medication. (See R. at 22-23, 25, 22,
19   236, 263, 426, 727, 939; D. Br. at 11; Pl. Br. at 16-17.) Remand for further proceedings on
20   this basis alone is appropriate. See Treichler, 775 F.3d at 1099; Garrison, 759 F.3d at 1021.
21   IV.    CONCLUSION
22          Accordingly,
23          IT IS ORDERED reversing and remanding the October 13, 2017 decision of the
24   Administrative Law Judge (R. at 15-27) for further proceedings.
25          Dated this 15th day of January, 2021.
26
27
28


                                                 -9-
